NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                           No. 22-1896
                           ___________

                 IN RE: JULIO AVILES, SR.,
                                      Petitioner
           ____________________________________

           On a Petition for Writ of Mandamus from the
United States District Court for the Middle District of Pennsylvania
       (Related to M.D. Pa. Crim. No. 1:15-cr-00181-001)
         District Judge: Honorable Malachy E. Mannion
           ____________________________________

          Submitted Pursuant to Rule 21, Fed. R. App. P.
                      on August 18, 2022

    Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                 (Opinion filed: August 29, 2022)
           ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Julio Aviles, Sr., petitions pro se for a writ of mandamus, appearing to request that

we compel the District Court to rule on a motion for compassionate release he filed pur-

suant to 18 U.S.C. § 3582(c)(1)(A). The District Court has since denied Aviles’ motion

for compassionate release, and Aviles has appealed. See C.A. No. 22-2319.1 In light of

the District Court’s action, this mandamus petition no longer presents a live controversy

and must be dismissed as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from be-

ing able to grant the requested relief, the case must be dismissed as moot.”). Accord-

ingly, we will dismiss the petition.2 To the extent that Aviles requests, as an alternative

to mandamus relief, that we “determine what Congress meant by the motions by inmates

for compassionate release,” Mandamus Pet. 7, ECF No. 1-3, that request, which we con-

strue as seeking an advisory opinion, is denied. See Preiser v. Newkirk, 422 U.S. 395,



*
   This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Aviles’ appeal remains pending, and nothing in our opinion here is meant to take a posi-
tion on the merits of that appeal.
2
  Aviles’ motion to be excused from the service requirements of Federal Rule of Appel-
late Procedure 21(a)(1) is granted.

                                              2
401 (1975) (reasoning that “[t]he exercise of judicial power under Art. III of the Constitu-

tion depends on the existence of a case or controversy,” and “a federal court [lacks] the

power to render advisory opinions”).




                                             3